Title: To Thomas Jefferson from Arthur Campbell, 17 January 1804
From: Campbell, Arthur
To: Jefferson, Thomas


               
                  Sir
                  Washington Jan. 17th. 1804
               
               Since the acquisition of the Country West of the Missisippi I have often indulged myself in contemplations of the future greatness of the United States, different from any conceptions I had of the subject in former years. The thing is new in the annals of the World. The great matter now is, to make the wonderful event, a blessing to the human race.
               With this impression on my mind, I most respectfully make an offer of my services, in governing upper Louisiana. They present survivors of the American Revolution, cannot expect to see much done in their day; but some of them may begin the Work, they may give a tone to the moral and political principles of the succeeding generation, they may leave their names and example for their successors to copy from; and they may impress a grateful remembrance, who were the benefactors of mankind. 
               Two objects of primary importance seem—at present—to present themselves. To conciliate they present white Inhabitants, and to maintain peace with the Aborigines. Both of these, seems well understood by the Author of the Bill, lately brought forward in the Senate. It would be my pride, to second your beneficent views, in the part you will have to act, under the law. 
               Early in life, I acquired some knowledge, of the customs and manners of the French in Canada; and a still more intimate acquaintance with those of the Indians. for the Americans I will need no address, to gain their confidence: I am known to several of the principal Inhabitants. 
               I can now count the same number of years, on this stage of existence, that you can, and altho I now enjoy good health and my mental powers unimpaired, yet I look for, but a few years more, and therefore conclude, that my best preparation for another life, is to be efficiently employed, in doing good to others.
               Accept Sir The homage of my sincere Respect
               
                  Arthur Campbell
               
            